

Exhibit 10.4




Preliminary Report for Snowdon Resources Corporation on
CR Claim Group, Mogollon Rim, AZ


by Dr. Karen J. Wenrich


Summary of Field Work


The CR Claims were evaluated by Karen Wenrich and Gordon Gumble between October
23-25, 2008. At the request of Wenrich, landman Robert Macer, produced the base
landmap of the claims for the field evaluation and subsequent base for the field
data provided in this report. He also verified that the claims were current with
the BLM. Claim locations were reviewed in the field, and although some of the
corner posts appear to be missing others were present.

 
Gamma-ray and strike and dip measurements were made throughout the claim area.
Results for the gamma-ray measurements are shown in figure 1 and strike and dip
measurements on the Supai Group outcrops are shown in figure 2.


Gamma Ray anomalies were confirmed in an area that appears to be approximately
near one of the smaller radon anomalies shown in the report of July, 2008 by
John Rud. However, his radon anomaly map does not have a topographic base and
the air photo underlay for figure 7 in his report is not discernable on the .pdf
digital copy, making it more difficult to compare the two locations. One of the
pits shown in the Rud report was located. However the one with the anomalous
sandstone outcrop could not be found – it was supposed to be located within 200
feet of the other pit (Rud, verbal communication, Oct, 2008). The field team
could not locate it after 2 hours of searching around the located pit.


Deposit Type


The type location for the deposit target located in the CR claim block is the
Promontory Butte uranium deposit. The uranium minerals occur in limestone-pebble
conglomerate and overlying carbonaceous shale (figs 3 and 4). The Promontory
Butte deposit is essentially horizontal and is 1-4 feet in thickness. Abundant
carbonized wood and plant remains are associated with much of the uranium. The
Arizona Geological Survey files show that in the 1979 Arizona uranium production
reported to DOE by Natural Resources Co for the Neptune Property “less than 500
tons of low grade ore” were shipped. A note in the file states that “actual 400
tons @0.05% U3O8” were shipped.


Flat-lying Pennsylvanian and Permian strata along the Mogollon Rim in central
Arizona contain laterally persistent zones of carboniferous material that
apparently served as uranium reductants in several uranium-mineralized areas,
such as Promontory Butte, Fossil Creek, Cibecue, and Carrizo Creek. A survey by
Piece and others (1977) “of over 80 miles of Paleozoic outcrop along the
escarpment of the southern edge of the Colorado Plateau and of 30 subsurface
control points over about 10,000 square miles of plateau surface, revealed that
anomalous uranium in outcrop and anomalous radioactivity in the subsurface is
widespread”. Nevertheless, only the promontory Butte Deposit ever produced any
uranium ore.

 
 

--------------------------------------------------------------------------------

 

The uranium mineralization occurs within a channel in the Pennsylvanian and
Permian Supai Group. The channel contains a wide variation in lithology grading
within a few feet from black shales to coarse conglomerates; many of the pebbles
in the conglomerate are limestone. The uranium mineralization formed in
coalified plant fossils along bedding planes (Wenrich and others, 1989).
Although some carbonaceous plant debris produced gamma counts of 4,000 cps on a
scintillometer (background counts in the Supai Group were 40 cps), other similar
carbonaceous debris yielded no anomalous radiation. The mineralized horizon is
about 200 m (700 ft) above the Redwall Limestone and 275 m (900 ft) below the
Fort Apache Member of the Supai Group (Peirce and others, 1977, Peirce, 1989).
Peirce and others (1977) believed that the fluvial complex displays a
progressive northward shift of channel deposits in which pebbles grade to
inclined siltstones-claystones on the south side of channels; they believe this
grading represents the inside of a meander. They also concluded that the current
flowed in an easterly direction and that these are point-bar deposits.


Chemical analyses form Wenrich and others (1989) of organic-rich conglomerate
samples typically yield uranium concentrations on the order of 3,000 ppm with
anomalous Cu, Pb, and Zn. Malachite, pyrite, and goethite are abundant on the
surface exposure while other minerals, primarily sulfides, contribute to the
anomalous Cu, Pb, and Zn concentrations and can be observed petrographically:
bornite, chalcocite, chalcopyrite, covellite, digenite, galena, marcasite,
pyrite, and sphalerite. Uraninite has been identified in large masses of the
carbonaceous material and is also associated with calcite that is enclosed by
sphalerite.




Radon Survey Evaluation


Attached, as Appendix 1, is a report by Dr. G. Michael Reimer, who was the
leading US Geological Survey radon expert prior to his retirement. He is
currently consulting internationally on radon exploration and environmental
issues. He prepared the report at the request of Wenrich so she could verify the
quality of the Rud, 2008 radon survey for the 43-101 report. In his report he
has evaluated the radon surveys that were completed over the CR Claims and
discussed in the July, 2008 report by John Rud. He points out that some of the
experimental/survey conditions used in their radon exploration surveys are not
listed in the report. However, making several assumptions he proceeded with the
evaluation of the survey at my request.


He states, as does the Rud report, that where the Rn anomalies are is not
necessarily where the orebody, if there is one, might be. It is my opinion that
the drilling should definitely not be centered on the Rn anomalies for two
reasons: (1) As pointed out by Dr. Reimer, a Rn anomaly is not going to be
transported more than 10 feet through soil and less so through rock. The odds of
an orebody occurring in the top 10 feet are not good. Therefore, this anomaly is
probably transported as Dr. Reimer points out, by water or other gases. This
would render the source of the radon displaced from the anomaly. (2)  During the
field investigation by Wenrich and Gumble it was determined that the Rn
anomalies occurred along a break in slope on the south side of a hill. The break
in slope suggests a lithology change along the linear trend of the gamma ray
anomaly. Based on the stratiform nature of these Supai Formation uranium
occurrences that this indicates that the Rn is being transported laterally along
the base of a porous unit that lies along an impermeable (probably shale)
horizon in the Supai Group that probably forms the ledge

 
 

--------------------------------------------------------------------------------

 

just below the break in slope. Hence, any orebody creating this anomaly is most
likely located to the north and beneath the hill.


Recommendations


The author currently has adequate information and has done a proper field
verification to prepare to complete the 43-101. The only possible recommendation
would be another day of field work to locate the pit with the anomalous
sandstone with exact GPS coordinates provided by John Rud. Mr. Rud provided
coordinates over the telephone during the previous fieldwork, but one digit was
missing from the Easting coordinate provided. The author called immediately
after noticing the problem, and left a message requesting a repeat of the
numbers, but Mr. Rud never returned the call. Verification of the anomalous
outcrop would be a positive statement for the 43-101. Additionally, it might be
good to locate the highest radon anomalies in the field if exact coordinates
could be provided from the radon survey.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 Figure 1 [figure1.jpg]

 
Figure 1. Gamma-ray measurements using a Scintrex gamma-ray spectrometer on the
CR claims.
 
 























 
 

--------------------------------------------------------------------------------

 



 
 Figure 2 [figure2a.jpg]

Figure 2. Strike and dip measurements and pit locations on the CR Claims.






 
 
 
 

 













 
 

--------------------------------------------------------------------------------

 



Figure 3 [figure3a.jpg]
Figure 3. Channel in the Supai Group containing a limestone pebble conglomerate
with uranium-rich pods of organic debris. Promontory Butte Uranium
Deposit. Photo taken by K. Wenrich on October 24, 1988.
 
 
Figure 4 [figure41.jpg]
Figure 4. Limestone-pebble conglomerate from the CR claims. Wenrich photo
October 24, 2008



 
 

--------------------------------------------------------------------------------

 

 
 
 
Appendix 1


Review and Commentary on a Report:




Radon Survey of CR Mineral Claims
by GeoXplor Corporation, Anthem, Arizona,
Conducted on behalf of Snowdon Resources Corporaton
Vancouver, B.C.






Prepared by G. Michael Reimer, Ph.D.
Consulting Geologist
Arvada, Colorado




Submitted October 24, 2008
To:




Snowden Resources Corporation
Vancouver, B.C.
Canada
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

INTRODUCTION:


This is a review and commentary of the 7/07/08 report “Radon Survey of CR
Mineral Claims” by GeoXplor, Anthem, AZ and submitted to Snowden Resources
Corporation, Vancouver, B.C.
The report presented the results of a radon survey conducted over 12 contiguous
CR mineral claims located in Township 11 north, Range 13 East, sections 34 & 35,
Gila County, Arizona.
The report was sent to me for review and commentary by Dr. Karen Wenrich on
October 18, 2008.


SURVEY LOCATION:


The 12 claims cover an area of approximately 1.1 km2. The claims are situated at
an elevation of about 6200 to 6450 feet in a pine forested area with some
drainage patterns running to the southsouth
west. They have soil cover, and they appear to have been previously explored
because of the presence of exploration-type pits on the property. The claims lie
within a uranium
mineralized NW to SE trend in the Mogollon Rim of the Colorado Plateau (Rud,
2008).


ANALYTICAL METHODS:


The analytical devices used for radon measurement were electret ion chambers.
The manufacturer was not specified but the most common manufacturer is Rad Elec
Inc. in Frederick,
Maryland. These devices measure Rn-222 by its alpha decay. The charged alpha
particle impacts a charged plastic device, typically teflon, and neutralizes
some of the charge on the
plastic. The voltage difference on the plastic is read before and after exposure
to gases and the voltage difference is related to the radon concentration. The
device admits air as there is a filter
to keep out dust particles. This filter also serves to exclude the shorter
half-life radon isotopes produced by thoron (Rn-220) and actinon (Rn-219)
because it takes longer for those gases to
penetrate the filter and they decay before entering the device. The device can
be used in a static and dynamic mode but it was not specified here. Static mode
is where it is exposed to gases that
flow naturally around and into the device. The dynamic mode is where gases can
be pumped into the device. These devices were manufactured to address the
measurement of indoor radon
concentrations but are suitable for field measurements for exploration programs
(Beamon and Tissot, 2004).


COMMENTS ON SURVEY:


The 12 claims are contiguous and cover about 1.1 km2. In all, there were 645
sample sites with 585 samples collected. This is excellent coverage of the area
with sampling on traverses every
20 meters on 10 grid lines spaced 100 m apart. This very high density of
sampling in large measure precludes the normal standards of duplicate or
replicate samples as such information
can be theoretically gleaned from the database.


Detailed information about the survey is not included in the report. There is no
information about how the electret devices were deployed. It is unknown how many
were employed or if
they were placed on the surface or buried in a shallow hole that was covered to
impede atmospheric exchange with the gases released from the soils. From the
average radon

 
 

--------------------------------------------------------------------------------

 

concentrations reported, it is presumed that the devices were not buried. The
time required for the survey and the exposure time of the devices is not
included. Weather conditions at the time
of sampling are not mentioned. There is mention of background sampling but no
description of what area was used to determine background.


COMMENTS ON RESULTS:


The results of the survey are reported as the voltage charge differential of the
devices from readings taken before exposure and after exposure. The range of
these voltages is presented as -
0.71 dV to 36.67 dV with a mean of 11.61 dV and a midrange (mode) of 17.98 dV.
The standard deviation is reported to be 4.92 dV.


Voltage differences are survey specific and are not readily comparable to other
surveys. That is because in large part, it is unknown if or how the measurement
devices are calibrated.
Concentrations are often helpful because it allows comparison of various sites.
Typically, concentrations for radon are reported in pCi/L (picoCuries per liter)
or Bq/m3 (Becquerels per
cubic meter, the SI format). The concentrations can be estimated for the
electret devices (if type S from Rad Elec was used) using the guidance of an
OSHA calibration (Cook, 1992). A rough
figure is 1 pCi per -0.5 volt. Applying this calibration would indicate that the
concentration range for this area is 0-74 pCi and the mode being 36 pCi. It
should be stressed here that this
conversion is highly presumptive, as information to make an informed estimate is
not provided.


A more detailed description of the method is important for rigorous
interpretation. Different methods of collecting gases will give different
concentrations. Collecting soil gas through a
probe inserted to 0.5- or 1-m depth give Rn concentrations generally ranging
from a few hundred to tens of thousands pCi/L (Reimer and Tanner, 1991, Reimer,
1992). Thus, in this present
survey with the low concentrations, it is presumed that the devices were not
buried. In addition, collection with a probe obtains a sample almost
instantaneously, whereas an electret device is a
cumulative method, recording the total average concentration over a period of
time. Thus, if collection times vary, the results should be normalized to a
standard time base. The latter
method, if used for a long enough time depending on local conditions, also
ameliorates some of the weather-influenced concentration variations.


The nature of the uranium occurrence in the vicinity of the claims is that it is
uraninite and associated with organic materials, notably coal-like material.
This information gives and
indication that the regional unit will show increased radioactivity. The radon
results and limited gamma readings of this survey confirm this presumption. A
few gamma-ray measurements were
reported as being twice background.


The results of the survey are presented in Figure 5 of the report. The contour
interval is -2 dV and indicates some regions of very high radon concentrations.
Similar to the known trend
of mineralization, there is the suggestion of a NW-SE trend of the anomalies,
although it is greatly controlled by the kriging of the grid sampling pattern. A
check of figure 6 that shows the
actual voltage differences with respect to individual samples reveals that the
anomalies are very specifically located, perhaps within a +/- 40 meter zone.
Adjacent samples on the traverse lines
often show similar high readings so the highs are not simply anomalous point
sources.



 
 

--------------------------------------------------------------------------------

 

COMMENTS ON RECOMMENDATIONS:


Four Drilling sites are suggested and are related to the highest radon
anomalies. Some discussion of this recommendation is warranted. It is mentioned
that the known uranium
occurrence at Promontory Butte, just to the NW of the CR claims, seems to be
from an identifiable zone of gray sand and shale that dips 10 degrees in the
direction of the claims. From
this information and the known topographic relief, it might be possible to
estimate the depth of the drilling required to intersect this uranium bearing
unit.


Caution should be used when suggesting the radon hot spot is the focus for
drilling, especially if the uranium deposits are known to occur at some depth.
Radon with a half life of 3.8 days has a
limited migration distance generally not exceeding 10 meters in soil. By
diffusion, it is limited to just a few meters distance (Reimer, 1991). It can be
carried by other gases that may be
pumped by atmospheric pressure changes or its parent radium can be carried by
ground water. If transported by whatever mechanism, it will most likely occur in
the transport zones, typically
zones of higher permeability for fluid or gas transport such a fault or joint
zones. Thus, there can be displacement from the surface anomaly to the actual
source. This cautionary description is
included in the CR Claims report on page 12:


“The location of the anomaly relative to the uranium body will be strongly
influenced by the orientation of the pathways to the surface.”


This is important to consider when proposing drilling sites.


In this case, the claims cover a rather small area. Drilling, if shallow, that
is on the order of meters that could be accomplished with a hand held drill, can
provide for many holes other than
the four suggested. If deeper holes are needed, 10s to 100s of meters, then
drilling costs are a concern and it is recommended that the results of the first
drilling guide subsequent drilling.


Given the drainage of the area and the proximity of a creek (unknown if
intermittent), it is likely that ground water will be encountered. If that is
the case, a general recommendation is that the
water also be tested for radon. From a drilling pattern and a reasonable
direction of ground water flow, it may be possible to determine sites for
additional drilling. There is a suggestion of a
secondary trend to the SSW in the radon anomalies in Figure 6. This is seen just
to the west of center in the figure. It is possible that this anomaly is the
skewed surface expression of radon
gas being transported from depth. If so, and ground water movement is to the
SSW, exploration may favor the NNE direction.


SUMMARY OF REVIEW:


Additional information would be helpful in interpreting the survey. The number
of samples obtained is certainly adequate to discern that true differences in
radon distribution occur over the
area sampled. In surficial measurements of gaseous elements, the surface
expression of





 
 

--------------------------------------------------------------------------------

 

anomalies can be displaced from buried sources (McCarthy and Reimer, 1986) .
This is due to the transport of gas by means other than direct diffusion.
Radon-222 with a half-life of 3.8 days
can diffuse only a limited distance. For distances greater than 10 meters, other
transport mechanisms are probably dominant. If it is anticipated that the
uranium mineralization is near
surface, the location of the anomaly can be the starting source for further
exploration methods, such as drilling. However, it is likely that the central
anomaly has been displaced from the
mineralized source. Using geologic and hydrologic information, it may be
possible to estimate the distance of displacement of the central anomaly. In any
case, further studies should be
flexible in modifying the location of sampling as new data become available.


REFERENCES:


Beaman, Mark and Tissot, Phillippe, 2004, Radon in Ground Waters of the South
Texas Uranium District, Study 1842, web-site article,
http://gis.esri.com/library/userconf/proc04/docs/pap1842.pdf, or contact author
for copy, Conrad Blucher Institute for Surveying and Science, Texas A&M
University, 6300 Ocean Drive, Corpus
Christi, Texas 78412, mbeaman@cbi.tamucc.edu


Cook, Dixon, 1992, Sampling and Analytical Methods: Radon In Workplace
Atmospheres - ID208, U.S. Department of Labor, Occupational Safety & Health
Administration.


McCarthy, J.H., Jr., and Reimer, G.M., 1986, Advances in soil gas geochemical
exploration for natural resources: Some current examples and practices: Journal
of Geophysical Research, v.
91, p.12327-12338.


Reimer, G.M., 1992, Methodology for rapid assessment of the radon potential of
soils: Journal of Radioanalytical and Nuclear Chemistry, v. 161, p. 377-387.


Reimer, G.M., 1991, Derivation of radon migration rates in the surficial
environment by use of helium injection experiments, in Gundersen, L.C.S. and
Wanty, R.B., editors, Field studies of
radon in rocks, soils, and water: U.S. Geological Survey Bulletin 1971, p.
33-38.


Reimer, G.M. and Tanner, A.B., 1991, Radon in the geological environment:
Encyclopedia of Earth System Science, in Nierenberg, W.A., ed., San Diego,
California, Academic Press, p. 705-
712.


Rud, John O., 2008, CR Mineral Claims: Radon Survey, A report by GeoXplor Corp
to Snowden Resources Corporation, prepared 7/07/08, 23 p.
 
 
 
 
 

 



 
 

--------------------------------------------------------------------------------

 

PROFESSIONAL NOTICE:


I acknowledge that in Jefferson County, Colorado that


1) I have reviewed and provided comments on the 7/07/08Radon Survey Report
provided by GeoXplor Corp, Anthem, Arizona to Snowdon Resources Corportation
Vancouver, B.C. Canada.
This report was received via e-mail from Dr. Karen Wenrich.


2) I am a Geologist doing business at 13961 W. 83rd Place, Arvada, Colorado
80005.


3) I graduated in 1967 from Alfred University with a B.A. specializing in
Chemistry Education


4) I graduated in 1972 from the University of Pennsylvania with a Ph.D. in
Geology specializing in nuclear geology.


5) I was employed for 25 years by the U.S. Geological Survey as a Research
Geologist and for 9 years by the Colorado School of Mines as a Research
Professor in Geology.




This notice is dated and signed in Jefferson County Colorado on the 24th of
October, 2008.




G. M. REIMER


G. Michael Reimer, Ph.D.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
